MOORE, Circuit Judge
(concurring):
I am willing to concur only because I give full faith and credit to the majority’s suggestion to the Administrator that careful consideration be given to petitioner’s application for a new Schedule II certificate. In my opinion, too much emphasis has been placed on the technical aspects of the nolo contendere plea and not enough on the circumstances under which it was tendered.
When petitioner’s case came on before Judge Tyler for plea, there had already been extensive conversations between counsel for government and petitioner and the court. The court had made “certain suggestions and indeed in effect made a sentence bargain for consideration by the defendant.” The suggested “sentence bargain” was that if petitioner were to plead nolo contendere to the first three counts, the court would commit itself to impose a fine ($250 on each count), unsupervised probation and an injunction, in effect, that petitioner was not to stock amphetamines in his office during the probation period (two years). There was no injunction against petitioner’s prescribing such drugs “under sound and accepted medical principles.” The court, assuring itself that petitioner understood this “sentence bargain,” asked petitioner whether, under these circumstances, he was still willing to plead nolo contendere to which petitioner replied in the affirmative. The court continued by making sure that there was no ambiguity in petitioner’s mind as to “my bargain on behalf of this court.” At the same time, the court emphasized that it could not assure petitioner as to what a medical society or federal agency might do. However, “implicit in one of [the court’s] conditions” was the assumption that petitioner “will be able to continue his practice” and that all the court asked was that petitiomer “agree not to stock amphetamines in his office.”
Shortly thereafter, a proceeding was commenced by the Drug Enforcement Administration to revoke petitioner’s registration. A hearing was held before Judge Ricci (Administrative Law Judge). The judge with judicial discernment found in the nolo contendere cases “judicial discourse seemingly exalting words over reality.” and that “determinations affecting the rights of individuals and the public are made upon the turn of a phrase, decided by a play on words.” This he determined not to do. Instead he gave “weight to the valued judgment of the District Court judge” who had “participated in the discussion that precede the nolo conten-*578dere plea.” His conclusion that “I respectfully recommend that the Attorney General not revoke the registration certificate in this case.” should, in my opinion, also be accorded weight.
The Administrator rejected this recommendation, treating petitioner, despite the “sentence bargain” under which petitioner had pleaded, as one “who has been convicted.”
As Judge Ricci pointed out, there are many “legal authorities found in libraries” dealing with nolo contendere. Rather than pull these volumes from the shelves and read the stories of other cases, I would prefer to read the record of this ease and endeavor to dispense justice upon the facts here presented. However, since the majority has given both petitioner and Administrator the right to take future steps, I am willing to concur.